 



EXHIBIT 10.14
Molex Incorporated
2000 Molex Long-Term Stock Plan
Equity Award Agreement
     This Equity Award Agreement (“Agreement”) is between Molex Incorporated
(“Molex”) and «PARTICIPANT NAME» (“Executive”) and shall be effective as of
«GRANT DATE» (“Grant Date”).
     1. Equity Grant. Subject to the provisions set forth herein and the terms
of the 2000 Molex Long-Term Stock Plan (“Plan”), the terms of which are
incorporated by reference, and in consideration of the agreements of Executive
herein provided, Molex grants to Executive (a) a nonqualified stock option
(“Stock Option”) to purchase «NUMBER OF SHARES GRANTED» shares of Molex’s
Class A Common Stock (“Stock”), at «GRANT PRICE» per share; and (b) a stock
bonus award to receive «NUMBER OF SHARES GRANTED» shares of Molex’s Class A
Common Stock (“Stock Bonus Award”).
     2. Vesting and Expiration. The Stock Option and Stock Bonus Award shall not
be exercisable during the one-year period following the Grant Date. Following
the one-year period, the Stock Option and Stock Bonus Award shall vest in
accordance with the following schedule: 25% on the first anniversary of the
Grant Date; 25% on the second anniversary of the Grant Date; 25% on the third
anniversary of the Grant Date; and 25% on the fourth anniversary of the Grant
Date. To the extent that the Stock Option is not exercised when it vests, the
Stock Option shall not expire but shall be carried forward and shall be
exercisable at any time thereafter, provided, however, that the Stock Option
shall expire on the fifth anniversary of the Grant Date or «EXPIRATION DATE».
     3. Exercise of Stock Option. The Stock Option may be exercised in
accordance with the Plan, and in accordance with the practices and procedures of
Molex applicable to the exercise of Stock Options.
     4. Effect of Termination of Service, Death or Disability. The vesting of
the Stock Option and/or Stock Bonus Award may be accelerated upon the death,
total disablement or retirement of Executive pursuant to the terms of the Plan.
The Stock Option and/or Stock Bonus Award will be canceled immediately upon the
termination of service of Executive if such termination is not caused by the
Executive’s death, total disablement or retirement pursuant to the terms of the
Plan.
     5. Registration of Stock. Any Stock acquired under the Plan has been
registered under the Securities Act of 1933, as amended (the “Act”) or under
applicable state securities laws or exemptions thereunder. Executive may sell
Stock purchased pursuant to the Plan subject to complying with applicable
federal securities laws and rules and Molex’s Insider Trading Policy.
     6. Transferability. The Stock Option and Stock Bonus Award granted
hereunder is personal to Executive and no rights granted hereunder may be
transferred, assigned, pledged or

 



--------------------------------------------------------------------------------



 



hypothecated in any way (whether by operation of law or otherwise) except as
permitted under Section 8.2 of the Plan.
     7. Rights as Stockholder. Executive or other person or entity exercising
the Stock Option or receiving the Stock Bonus Award shall have no rights as a
stockholder with respect to any Stock covered by the grant until any such Stock
has been fully paid and/or issued as provided herein.
     8. Taxes. Molex’s obligation to deliver Stock upon the exercise of a Stock
Option or the vesting of a Stock Bonus Award shall be subject to Executive’s
satisfaction of all applicable federal, state and local income, excise and
employment tax withholding requirements.
     9. Continued Employment. Nothing contained in this Agreement shall be
construed or deemed under any circumstances to bind Molex to continue the
employment of Executive for the period within which the Stock Option may be
exercised and/or the Stock Bonus Award vested.
     10. Severability. In the event any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect in any
jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.
     11. Governing Law. This Agreement shall be administered, construed and
governed in all respects under and by the laws of the State of Illinois, without
reference to conflicts of laws principles.
     12. Electronic Acceptance. The exercise of the Stock Option and/or the
distribution of a vested Stock Bonus Award are conditioned upon the electronic
acceptance by Executive of the terms hereof in the manner established by Molex.
     13. Acknowledgment. Executive acknowledges receipt of a copy of the Plan,
the related prospectus, and this Agreement and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the grant and
agrees to be bound by its contractual terms as set forth herein and in the Plan.
Executive hereby agrees to accept as binding, conclusive and final all decisions
and interpretations of the Committee (as defined in Article IV of the Plan)
regarding any questions relating to the grant. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
prospectus and this Agreement, the Plan terms and provisions shall prevail.
     14. Eligibility. Executive acknowledges and agrees to the collection, use,
processing and transfer of certain personal data as described in this
Section 14. The Executive understands that Molex may hold certain personal
information about the Executive, including his or her name, salary, nationality,
job title, position evaluation rating along with details of all past awards and
current awards outstanding under the Plan, for the purpose of managing and
administering the plan (the “Data”). Molex, or its affiliates, will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Plan.

2



--------------------------------------------------------------------------------



 



Molex and/or any of it affiliates may further transfer Data to any third parties
assisting Molex in the implementation, administration and management of the
Plan. The Executive authorizes these various recipients of Data to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Plan.
     15. Limitation of Liability. Notwithstanding any provisions contained in
this Agreement of the Plan, the Committee and the Company shall not under any
circumstances be held liable for any costs, losses, expenses and/or damages
whatsoever and howsoever arising in any event including but not limited to those
arising in connection with the Plan or the administration thereof.

     
Molex Incorporated
  Employee
 
   
Mark K. Montague
  «PARTICIPANT NAME»
Vice President, Human Resources
  (Signed electronically)

3